DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Group I (claims 1-20) in the reply filed on 03/02/2022 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.

Specification
The disclosure is objected to because of the following informalities: 
Claim 1 recites “a pulse generation circuit operable to generate an outbound pulse; and a pulse computation and signal processing circuit (CSP) comprising a plurality of building blocks, wherein: the CSP is operable to execute a program in parallel with the pulse generation circuit, the CSP is operable to selectively dispatch one or more results from the plurality of building blocks, and the pulse generation circuit is operable to modify the outbound pulse according to the one or more dispatch results”. However, the specification does not mention a pulse generation circuit. There are frequency generation circuitry, S-matrix generation circuit 606, and phase generation circuitry 604 in the specification, but no pulse generation circuit was mentioned in the specification.
In addition, the specification did not mention “building blocks”. In particular, the specification did not mention the word “building” at all. No idea what the building blocks are in CSP.
In addition, regarding the phrase “the CSP is operable to execute a program in parallel with the pulse generation circuit”, the specification did not mention the word parallel at all. Also, it’s not understood how a software program can be coupled in parallel with a hardware circuit.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a pulse generation circuit operable to generate an outbound pulse; and a pulse computation and signal processing circuit (CSP) comprising a plurality of building blocks, wherein: the CSP is operable to execute a program in parallel with the pulse generation circuit, the CSP is operable to selectively dispatch one or more results from the plurality of building blocks, and the pulse generation circuit is operable to modify the outbound pulse according to the one or more dispatch results”, which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
. The specification does not mention a pulse generation circuit. There are frequency generation circuitry, S-matrix generation circuit 606, and phase generation circuitry 604 in the specification, but no pulse generation circuit was mentioned in the specification.
In addition, the specification did not mention “building blocks”. In particular, the specification did not mention the word “building” at all. No idea what the building blocks are in CSP.
In addition, regarding the phrase “the CSP is operable to execute a program in parallel with the pulse generation circuit”, the specification did not mention the word parallel at all. Also, it’s not understood how a software program can be coupled in parallel with a hardware circuit.
Claims 2-20 are rejected based on the dependency from claim 1. It’s advised the modify the claim with the terms used in the specification. It’s advised to also check terms used  in dependent claims 2-20. 
Further clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein: the CSP is operable to execute a program in parallel with the pulse generation circuit, the CSP is operable to selectively dispatch one or more results from the plurality of building blocks”, which renders the claim indefinite. It’s not understood how a software program can be coupled in parallel with a hardware circuit.
Claims 2-20 are rejected based on the dependency from claim 1.
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (US 2019/0042970).
Regarding claim 1 (as best understood), Zou discloses a system [e.g. fig. 2/3] comprising: a pulser [e.g. see matching elements below] comprising: a pulse generation circuit [e.g. 402A/401A fig. 4A (or 452 fig. 4B) ] operable to generate an outbound pulse [e.g. the output]; and a pulse computation and signal processing circuit (CSP) [e.g. 202, 203, 204 fig. 2] comprising a plurality of building blocks [e.g. 204A, 204B fig. 2 / 801, 802, 808 fig. 8] , wherein: the CSP is operable to execute a program [e.g. any programs in the blocks] in parallel with the pulse generation circuit, the CSP is operable to selectively dispatch one or more results [e.g. outputs, the claim does not specify what results are] from the plurality of building blocks, and the pulse generation circuit is operable to modify the outbound pulse according to the one or more dispatch results.

Regarding claim 2 (as best understood), Zou discloses the system of claim 1, wherein: each building block of the plurality of building blocks of the CSP is operable in parallel with one or more different building blocks of the plurality of building blocks according to a fixed timing, and each building block of the plurality of building blocks of the CSP is operable to receive, as an input, a result from a different building block of the plurality of building blocks [see at least figs. 2/8].

Regarding claim 3 (as best understood), Zou discloses the system of claim 1, wherein the pulse generation circuit is operable to modify a control flow of the pulse generation circuit according to one or more dispatch results [see at least figs. 2/3/4/8].

Regarding claim 4 (as best understood), Zou discloses the system of claim 1, wherein the pulser is operable to modify one or more of an amplitude, a phase, a time and a frequency of the outbound pulse according to one or more dispatch results [see at least figs. 2/3/4/8].

Regarding claim 5 (as best understood), Zou discloses the system of claim 1, wherein one or more of the building blocks are operable to determine a state of a quantum element according to a readout pulse [see at least figs. 2/3/4/8].

Regarding claim 6 (as best understood), Zou discloses the system of claim 1, wherein: the plurality of building blocks of the CSP comprises different types of building blocks, each building block of the plurality of building blocks is operable to update at least one of a plurality of register vectors [e.g. 204C, 204D] in a CSP bus, and the plurality of register vectors in the CSP bus is visible to all building blocks of the plurality of building blocks.

Regarding claim 7 (as best understood), Zou discloses the system of claim 1, wherein the CSP comprises a dispatch circuit [e.g. 203], and wherein the dispatch circuit is operable to: receive a CSP bus [e.g. 215] as input, receive a set of selects and enables [e.g. 202A, 202B] from a CSP program memory, select a register vector from the CSP BUS, and dispatch at least a portion of the selected register vector to a destination in a quantum controller.

Regarding claim 8 (as best understood), Zou discloses the system of claim 1, wherein the CSP comprises a control flow circuit and a program memory, and wherein: the control flow circuit is operable to fetch a block of commands stored in the program memory cycle-by-cycle, the control flow circuit is operable to jump to a different command according to an IF statement, and the CSP is operable to execute the commands received from the control flow circuit.

Regarding claim 9 (as best understood), Zou discloses the system of claim 8, wherein the control flow circuit is operable to: jump to a sub-routine at a different address [see at least figs. 5, 6], and return from the sub-routine to resume an operation of a main program.

Regarding claim 10 (as best understood), Zou discloses the system of claim 8, wherein the control flow circuit is operable to pause a CSP command while maintaining a CSP bus state.

Regarding claim 11 (as best understood), Zou discloses the system of claim 8, wherein the pulser is operable to modify a control flow of the CSP according to the one or more dispatch results.

Regarding claim 12 (as best understood), Zou discloses the system of claim 6, wherein the different types of building blocks comprise one or more of an arithmetic logic unit (ALU), a comparator logic units (CLU), a multiplier (Mult), a counter, a configurable delay and a programmable Boolean function [see at least figs. 2/3/4/8].

Regarding claim 13 (as best understood), Zou discloses the system of claim 6, wherein each of the plurality of building blocks is: operably coupled to the CSP bus, operable to receive one or more selectors, as input, to select an input from the CSP bus, operable to receive an opcode, as an input, to determine an operation type [paras. 0042-0044], associated with a deterministic latency, operable to receive a new input every cycle, and operable to update the CSP bus.

Regarding claim 14 (as best understood), Zou discloses the system of claim 6, wherein the plurality of building blocks comprises a storage block [e.g. 203A], and wherein the storage block is: operably coupled to the CSP bus, operable to receive a selector, as an input, to select a register vector from the CSP bus, operable to receive an opcode [e.g. from 202A/B], as an input, to determine an address and one of a read operation and a write operation, associated with a deterministic latency, operable to receive a new input every cycle, and operable to update the CSP bus.

Regarding claim 15 (as best understood), Zou discloses the system of claim 6, wherein the plurality of building blocks comprises an immediate building block, and wherein the immediate building block is: operable to receive data from a CSP memory [e.g.203], operable to store the data to the CSP bus, and associated with a deterministic latency.

Regarding claim 16 (as best understood), Zou discloses the system of claim 6, wherein the different types of building blocks comprise one or more signal processing building blocks [see at least figs. 2/3/4/8].

Regarding claim 17 (as best understood), Zou discloses the system of claim 6, wherein the different types of building blocks comprise a demodulation circuit operable to demodulate a feedback pulse [e.g. the feedback in fig. 2/4/8] from the quantum processor.

Regarding claim 18 (as best understood), Zou discloses the system of claim 6, wherein the system comprises a plurality of pulsers and the pulser is a first pulser of the plurality of pulsers [e.g. CTPGs], and wherein the plurality of building blocks in the CSP of the first pulser comprises an intra-communication block, and wherein the intra-communication block is: operable to receive a selector, as an input, to select information from the CSP bus, associated with a deterministic latency, operable to receive a new input every cycle, and operable to update an intra-bus that is accessible by the plurality of pulsers [paras. 0044-0046].

Regarding claim 19 (as best understood), Zou discloses the system of claim 18, wherein the intra-bus allows the CSP of the first pulser to share a register vector with a different CSP of a different pulser within a quantum controller [e.g. 204E], and wherein data on the shared register vector is one of analog data and digital data.

Regarding claim 20 (as best understood), Zou discloses the system of claim 18, wherein a different pulser is operable to modify one or more of an amplitude, a phase, a time and a frequency of the outbound pulse according to one or more dispatch results from the first pulser [see at least figs. 2/3/4/8].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842